   Case: 1:20-cr-00577 Document #: 280 Filed: 09/09/21 Page 1 of 3 PageID #:929




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
               Plaintiff,                 )
                                          )
              v.                          )      No. 20 CR 577 - 10
                                          )      Judge Robert M. Dow, Jr.
TYJUAN McDOWELL,                          )
             Defendant.                   )

                    MOTION TO APPOINT SECOND COUNSEL
                     UNDER THE CRIMINAL JUSTICE ACT

       Now comes the Defendant, Tyjuan McDowell, by and through counsel, Steven

Shobat, and hereby seeks leave to appoint second counsel under the Criminal Justice Act

in this case. In support of the motion, the Defendant states as follows:

       1. The undersigned counsel has been appointed under the Criminal Justice Act in

this case since its inception as a criminal complaint and since the filing of the indictment

in this case and arraignment before this Court on February 10, 2021. As the Court has

had occasion to note on several instances following status reports filed by counsel, this

case sprung from an investigation in which Title III intercepts were placed on a number

of telephones over a considerable amount of time. As a result, there is voluminous

discovery that has been turned over and provided by the government to defense counsel.

       2. Defendant Tyjuan McDowell has been named in a number of counts in the

indictment to include several distributions of narcotics (Counts 3, 10, 14, and 16) and a

conspiracy count (Count 1). The discovery reviewed indicates that there have been a
   Case: 1:20-cr-00577 Document #: 280 Filed: 09/09/21 Page 2 of 3 PageID #:930




number of alleged specific drug transactions, intercepted recordings, and alleged post-

arrest statements made.

       3. The undersigned counsel is about to begin a jury trial in this district before

Judge Thomas Durkin which is scheduled to last until Thanksgiving (late November) in

United States v. Labar Spann, 17 CR 611. The undersigned counsel is a sole practitioner,

and there is simply no way that the undersigned counsel can complete critical tasks

needed in the next month or so in the representation of Defendant Tyjuan McDowell in

this case without the assistance of another appointed counsel.

       4. Toward that end, the undersigned counsel has conferred with a number of

colleagues with whom he was worked on previous cases and with whom he has a good

working relationship regarding their availability and their willingness to assist in this

matter presently. Counsel Joshua Adams, who is a long-standing and respected member

of the CJA Panel, has indicated both his availability and his willingness to step in and

assist counsel during this time.

       5.   If he is appointed, counsel will work together to avoid any unnecessary

duplication of effort in this representation. In the event that this Court does not believe

that two counsel are appropriate in this case, the undersigned counsel would have to

withdraw, and seeks to do so, in this matter in favor of new counsel, but he would like

to stay on if permitted by the Court.

       WHEREFORE Defendant respectfully requests that this Court enter an order

permitting a second compensated CJA attorney to appear in this case on behalf of Tyjuan
   Case: 1:20-cr-00577 Document #: 280 Filed: 09/09/21 Page 3 of 3 PageID #:931




McDowell and specifically asks this Court to appoint Joshua Adams as that attorney.

                                       Respectfully submitted,

                                       /s/Steven Shobat
                                       Steven Shobat

53 West Jackson Boulevard
Suite 1464
Chicago, Illinois 60604
(312) 353-2118

September 9, 2021
